Exhibit 10.1
 
SECURED DEMAND NOTE
 

$515,923.21 November 17, 2011

 
For value received, the undersigned ROBERTSON GLOBAL HEALTH SOLUTIONS
CORPORATION, a Nevada corporation, on behalf itself and its subsidiaries
("Maker"), promises to pay ON DEMAND to the order of Dickinson Wright PLLC, a
Michigan professional limited liability company ("Payee") at 2600 W. Big Beaver
Road, Suite 300, Troy, Michigan 48084-3312, or at such other place as the Payee
may designate in writing, the principal sum of FIVE HUNDRED FIFTEEN THOUSAND
NINE HUNDRED TWENTY-THREE AND 21/100 ($515,923.21) Dollars in lawful money of
the United States, said sum to bear interest and be payable as follows:


Interest shall accrue at the rate of five percent (5%) per annum on the unpaid
principal balance of this Note.   Maker will pay this sum on demand, but not
later than June 1, 2012.  Upon repayment of the loan evidenced hereby, the Maker
shall pay all accrued and unpaid interest.


Notwithstanding any provision of this Note or any other instrument or document,
this Note is due and payable on demand, which may be made by the Payee at any
time for any or no reason.  Any notices and demands under or related to this
document shall be in writing and delivered to the intended party at its address
stated herein, and if to the Payee, at its main office if no other address of
the Payee is specified herein, by one of the following means:  (a) by hand,  (b)
by a nationally recognized overnight courier service, or (c) by certified mail,
postage prepaid, with return receipt requested.  Notice shall be deemed given:
(a) upon receipt if delivered by hand,  (b) on the Delivery Day after the day of
deposit with a nationally recognized courier service, or (c) on the third
Delivery Day after the notice is deposited in the mail.  “Delivery Day” means a
day other than a Saturday, a Sunday, or any other day on which national banking
associations are authorized to be closed. Any party may change its address for
purposes of the receipt of notices and demands by giving notice of such change
in the manner provided in this provision.


Maker will make payments on this Note, from time to time, as excess cash flow
permits after covering only ordinary operating expenses.  Maker will provide
Payee with monthly cash flow statements within 10 business days of the end of
each calendar month during the term of this Note.  This Note may be prepaid, in
whole or in part, at any time by Maker without penalty or premium.  Any such
prepayment(s) shall be applied first against accrued interest and thereafter
against principal.


Maker hereby waives demand for payment, notice of non-payment, presentment,
notice of dishonor, protest, notice of protest, notice of acceleration or any
other notice, except as otherwise provided herein.


This Note is secured by those assets listed in that Security Agreement between
Maker and Holder of even date herewith and may not be subordinated without the
prior written consent of Maker, which consent will not be unreasonably withheld.


Maker hereby acknowledges that the principal sum was obtained from invoices
billed by Payee to Maker under Payee’s client numbers #29740 (Robertson Research
Institute) and #40717 (Robertson Global Health Solutions Corp), and that the
entire balance is an obligation of Maker and its wholly owned subsidiaries.


If this Note is not paid at maturity, whether by demand or otherwise, the Payee
shall have all of the rights and remedies provided by any law or agreement.  Any
requirement of reasonable notice shall be met if the Payee sends the notice to
the Maker at least 10 days prior to the date of sale, disposition or other event
giving rise to the required notice.  The Maker is liable to the Payee for all
reasonable costs and expenses of every kind incurred in the making or collection
of this Note, including, without limitation, reasonable attorneys' fees and
court costs.  These costs and expenses shall include, without limitation, any
costs or expenses incurred by the Payee in any bankruptcy, reorganization,
insolvency or other similar proceeding.
 
 
 

--------------------------------------------------------------------------------

 


This Note is binding upon the successors and assigns of the Maker.  This Note
and the enforceability, legality, validity and performance of the terms hereof
shall be governed by, determined and construed in accordance with the laws of
the State of Michigan and any court action arising from this Note shall be
maintained only in a state or federal court sitting in the State of Michigan
having proper jurisdiction.


Maker acknowledges that it was advised, and afforded the opportunity, to consult
with independent counsel with regard to this Note and the related Security
Agreement.
 

 
ROBERTSON GLOBAL HEALTH SOLUTIONS CORPORATION
on behalf of itself and its subsidiaries
           
By:
/s/ Joel C. Robertson     Title:   President             Date:  11/18/2011      
   


 